Citation Nr: 0102061	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran's had verified active duty service from April 
1971 to July 1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder (characterized as chronic depression).  
The RO subsequently reopened the veteran's claim but then 
denied service connection for a psychiatric disorder on the 
merits.

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In a VA Form 21-4138 dated June 15, 1999, the veteran 
requested an RO hearing, but failed to appear for the 
scheduled hearing.  Therefore, the request for an RO hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2000).  The 
veteran later testified before the undersigned Board Member 
at a hearing in Washington, D.C., in December 2000.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  An unappealed December 1989 RO decision denied service 
connection for a nervous disorder.

3.  Evidence added to the record since the December 1989 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1989 decision, denying a 
claim for service connection for a nervous disorder, became 
final.  38 U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108  (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous disorder in 
an October 1982 rating decision, noting that the veteran was 
diagnosed with an adjustment disorder, which was not a 
disability within the meaning of the law.  The veteran 
received written notification of this action by a letter 
dated the same month, and was advised of his appellate 
rights.  The veteran did not file a notice of disagreement 
with the October 1982 rating decision, at any time within the 
allowable period.  The veteran sought to reopen his claim for 
service connection for severe depression based on an VA 
hospitalization for dysthymia following a suicide attempt.  
In a December 1989 rating decision, the RO denied the 
veteran's request, indicating that the evidence did not 
warrant any change in its previous determination as there was 
no evidence showing that the veteran's current psychiatric 
disorder was related to military service.  The veteran 
received written notification of this action by a January 
1990 letter, and was advised of his appellate rights.  The 
veteran did not file a notice of disagreement with the 
December 1989 rating decision, at any time within the 
allowable period.

Since the veteran did not file a timely notice of 
disagreement with the October 1982 and December 1989 RO 
decisions, those actions became final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In order to reopen his claim, the 
veteran must present or secure new and material evidence with 
respect to the claim, which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In a December 1998 decision during this appeal, the RO 
reopened the veteran's claim but denied it on the merits, 
determining that the preponderance of the evidence was 
against any relationship between the veteran's chronic 
depression and service.

As noted in the Introduction to this decision, the Board must 
address the threshold question of whether new and material 
evidence has been submitted to reopen the veteran's claim, 
regardless of the RO's action, because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.   Barnett, supra.   

At a December 2000 Board hearing, the veteran testified that 
about year before his discharge he was treated for 
psychiatric problems and was diagnosed with adjustment 
reaction of adult life with anxiety, depression and suicidal 
ideas; that he had been diagnosed with depression and other 
disorders on several occasions since service; and that his 
treating psychologist, G. T. R., Ph.D., had opined that it 
was highly probable that the veteran's depression originated 
while on active duty.  The veteran stated he suffers panic 
attacks, has night sweats and dreams associated with a 
service buddy, who committed suicide on a machine gun bunker 
while they were stationed in Thailand, and has problems with 
his memory and focus.

Following the June 1998 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).    

The Board notes, however, that the provisions of the VCAA do 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.

The Board also notes that, although the June 1999 statement 
of the case (SOC) indicated that Dr. G. T. R.'s opinion 
letters referred to health records since discharge, as well 
as face-to-face interviews with the veteran, none of these 
records were provided to support his nexus opinion, in light 
of the Board's action, there has been no prejudice to the 
veteran nor has his procedural rights been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a psychiatric disorder.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's December 1989 rating decision, the 
evidence of record included: the veteran's service medical 
records; a September 1982 response from the National 
Personnel Records Center (NPRC) verifying service dates and 
transmitting service medical and dental records; October 1989 
VA hospital records; an April 1987 letter from the Mayor of 
Newport News, Virginia; September 1982 VA examination and 
psychiatric evaluation reports; and various statements from 
the veteran.   

The evidence associated with the claims file after the RO's 
December 1989 rating decision includes: psychiatric treatment 
records from the Riverside Regional Medical Center 
(Riverside) from March 1994 to June 1996; a July 1997 
hospital report from Riverside; a March/April 1990 hospital 
report from Peninsular Center for Behavioral Health 
(Peninsular); an August 1998 opinion statement from W. P. B., 
Ed.D., a licensed professional counselor at the Ghent 
Psychological Practices; statements dated in August 1998 and 
January and April 1999 from the veteran's private 
psychologist, Dr. G. T. R.; a July 1998 NPRC response to an 
additional RO request for service medical records; a 
transcript of the December 2000 Board hearing; and various 
statements from the veteran and his representative. 

The Board now finds that some of the evidence added to the 
record since the December 1989 RO rating decision is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder.  Of special 
significance is the January and April 1999 letters from the 
veteran's private psychologist, opining that it is "highly 
probable" that the veteran's current psychiatric disorder is 
related to service and indicating that he had reviewed the 
veteran's service medical records and mental health records 
since discharge before writing his January 1999 opinion.  In 
the June 1999 SOC, the RO indicated that the December 1998 
decision to deny service connection for chronic depression 
was, in part, due to the fact that Dr. G. T. R. had not 
provided copies of the records he had reviewed before 
offering his January 1999 opinion.  The Board concludes that 
the fact that the psychologist did review the veteran's 
service and post-service medical records and did interview 
the veteran before offering his opinion, is sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  However, the Board further finds that 
additional information, as discussed in the remand portion of 
this opinion below, is necessary to determine whether the 
veteran is entitled to service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disorder has been 
submitted and the claim is reopened; the appeal is allowed to 
this extent only and is subject to further action as 
discussed below.


REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examination and etiology opinion requested below are 
in part to comply with this provision. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to determine whether the veteran's psychiatric disorder(s) is 
related to service.  In this regard, the Board notes that the 
record shows conflicting diagnoses and the veteran's 
testimony about discovering his buddy's suicide raises the 
question of whether the veteran suffers from PTSD in addition 
to depression.  Thus, the Board believes that additional 
development to clarify the nature of the veteran's 
psychiatric disorder(s) is necessary.  The Board also 
observes that there are conflicting medical opinions as to 
whether the veteran has a psychiatric disorder related to 
service.  Specifically, a September 1982 VA opinion, which 
was rendered by a psychiatrist after an examination of the 
veteran, weighs against the veteran's claim, but a more 
recent supportive opinion, while from a Ph.D. rather than a 
psychiatrist, was based on a review of service and post-
service medical records and interviews with the veteran.  The 
Court has held that when the medical evidence is inadequate, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination that 
clearly support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Moreover, the veteran testified that he has received both 
non-VA and VA psychiatric treatment.  Without obtaining and 
reviewing pertinent treatment records, the Board cannot be 
sure that such records might not aid in the establishment of 
entitlement to service connection.  For example, the Board 
notes that, while a private psychologist and a licensed 
professional counselor submitted statements dated in August 
1998 indicating that the veteran had been receiving treatment 
from Ghent Psychological Practices, there are no treatment 
records associated with the claims file.  The RO should 
secure any relevant medical records that may be available.  
See 38 U.S.C. § 5103A(c); see also Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his psychiatric 
disorder(s).  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to ascertain the 
nature and etiology of any psychiatric 
disorder which may be present, to include 
depression and post-traumatic stress 
disorder (PTSD).  The claims file must be 
made available to, and be reviewed by, 
the examiner prior to the examination, 
and the examiner should so indicate in 
the report that the claims file was 
reviewed.  The examiner should 
particularly review, and comment on any 
service medical records pertaining to 
psychiatric treatment.  All tests and 
studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report all 
psychiatric disorder(s) found to be 
present and should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder(s) is/are related to 
service, including the suicide incident 
described by the veteran while he was 
stationed in Thailand. The examiner 
should clearly outline the rationale for 
any opinion expressed.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for a psychiatric disorder is 
warranted.  If the requested psychiatric 
examination shows that the diagnostic 
criteria for PTSD have been  met, the RO 
should undertake any additional indicated 
development, to include stressor 
verification.  If the benefit sought 
remains denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  




The appellant and his representative have the right to submit 
additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



